Case 3:21-ap-03001-MFW Doc 1-3 Filed 07/20/21 Entered 07/20/21 12:07:04   Desc
                  Exhibit Exhibit 3 VIAAG Subpoenas Page 1 of 3



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                EXHIBIT 3

        Virgin Islands Assistant Attorney General’s Subpoenas
Case 3:21-ap-03001-MFW
         Case: 1:12-cv-00042DocDocument
                                1-3 Filed#:07/20/21 Entered
                                            1-7 Filed:       07/20/21
                                                       04/20/12  Page12:07:04
                                                                      1 of 2    Desc
                   Exhibit Exhibit 3 VIAAG Subpoenas Page 2 of 3
Case 3:21-ap-03001-MFW
         Case: 1:12-cv-00042DocDocument
                                1-3 Filed#:07/20/21 Entered
                                            1-7 Filed:       07/20/21
                                                       04/20/12  Page12:07:04
                                                                      2 of 2    Desc
                   Exhibit Exhibit 3 VIAAG Subpoenas Page 3 of 3
